Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE

Claims 21, 26-29, 33, and 35-40 of J. Pan et al., US 16/472,369 (Dec. 22, 2017) are pending and in condition for allowance.  

Election/Restrictions 

Applicant previously elected Group (I) (pending claims 21-29, 33 and 35), with traverse in the Reply to Restriction Requirement filed on October 8, 2021.  Claims 36-40 to the non-elected inventions of Group (III) and (IV) stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  Applicant has cancelled claims to the invention of Group (II) (i.e., claim 34).  

Rejoinder

Claim 1 is allowable. The restriction requirement among inventions (I), (III) and (IV), as set forth in the Office action mailed on August 9, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of August 9, 2021 is partially withdrawn.  Claims 36-40, directed to inventions (III) and (IV) are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 34, directed to drawn the organic functional compound according to Group (I), wherein the organic functional compound is capable of undergoing a Bergman cycloaromatization reaction to form compound represented by a general formula of one of A(-SG)p and –[SG1(A)]n1-remains withdrawn from consideration because does not require all the limitations of an allowable claim.  That is, claim 34 was cancelled by Applicant before the current amendments to Group (I), claim 21.

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claim 21 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by D. Babb, WO 97/10193 (1997) (“Babb”) is withdrawn in view of Applicant’s amendment.  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  

Instant claims 21, 26-29, 33, and 35-40 are considered free of the art of record.  The closest prior art of record is T. Seri et al., 3 Chemistry - An Asian Journal, 388-392 (2008) (“Seri”) and/or D. Sepúlveda et al., 15 Organic & Biomolecular Chemistry, 6042-6049 (June 21, 2017) (“Sepúlveda”)1.  

Seri discloses compound 7n.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Seri compound 7n comprises the instant claim 21 recitation of variable SG as SG-01.  The variable A portion of compound 7a also comprises the following claim 21 group.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The claim 21 term “comprises” within the phrase “A comprises one of structural formulas of” is broadly and reasonably interpreted as open-ended and does not exclude additional, unrecited elements.  MPEP § 2111.03 (I).  However, Seri compound 7a does not meet the instant claim 21 limitation of L1 is selected an aryl group and a heteroaryl group.  Instant claim 21 is not obvious pursuant to 35 U.S.C. § 103 because Seri does not provide sufficient motivation to one of ordinary skill to modify compound 7n so as to arrive at an instantly claimed compound. MPEP § 2143(E), Example 4; MPEP § 2143(B), Example 9; Otsuka Pharm. Co. v. Sandoz, Inc., 678 F.3d 1280, 1292; 102 U.S.P.Q.2D 1729 (Fed. Cir. 2012).  

A similar analysis applies to D. Sepúlveda et al., 15 Organic & Biomolecular Chemistry, 6042-6049 (June 21, 2017) (“Sepúlveda”), which reference discloses compound CAS Registry No. 2143116-45-2 at Table 1 (Entry CCH), page 6044, col. 1.  See, CAS Abstract and Indexed Compound, D. Sepúlveda et al., 15 Organic & Biomolecular Chemistry, 6042-6049 (2017).  

Respecting instant claim 21, in 2143116-45-2 instant variable SG is SG-01, L1 is an aryl group (that connects SG-01 to A), variable “A comprises one of structural formulas of”:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


as highlighted in bold below.  


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
CAS Registry No. 2143116-45-2

However, the foregoing prior art compound does not meet the instant claim 21 limitation of “-L1- is a . . . aromatic group . . . ” because L1 is required by claim 21 to have the following bonding scheme:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


when L1 is an aromatic group.  

Respecting § 103, as above, Sepúlveda does not provide sufficient motivation to one of ordinary skill to modify CAS Registry No. 2143116-45-2 so as to arrive at an instantly claimed compound. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        




    
        
            
        
            
        
            
    

    
        1 Sepúlveda is prior art because it was published on June 21, 2017, which is before the instant effective filing date of Dec. 22, 2017 and is therefore prior art pursuant to 35 U.S.C. 102(a)(1).  Applicant cannot rely upon the certified copy of the foreign priority application CN 201611200091.9 (Dec. 22, 2016) for an effective filing date because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.